870 F.2d 656Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John Edward RUNNELLS, Defendant-Appellant.
No. 88-5554.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1989.Decided Feb. 27, 1989.

Joseph A. Pennington, Connor, Pennington & Price, for appellant.
Henry E. Hudson, United States Attorney, Justin W. Williams, Joseph A. Fisher, III, James A. Metcalfe, Assistant United States Attorneys, for appellee.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John Edward Runnells pleaded guilty to two counts of concealing assets from the bankruptcy trustee for the Landbank Equity Corporation, in violation of 18 U.S.C. Secs. 2 and 152.  His counsel has filed a brief with this Court pursuant to Anders v. California, 386 U.S. 738 (1967).


2
In his Anders brief, Runnells' counsel argued that the government failed to provide an adequate factual basis for Runnells' pleas.  Specifically, he argued that the government's statement of facts failed to show that the property Runnells allegedly concealed belonged to Landbank or that Runnells acted with criminal intent in not disclosing it to the trustee.  We believe, however, that the government's statement of facts was sufficient for the district court to find a factual basis for Runnells' guilty pleas.  See Fed.R.Crim.P. 11(f).


3
In accordance with Anders, we have independently reviewed the record and all pertinent papers.  We have found no nonfrivolous grounds for this appeal and accordingly affirm the convictions.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court, and oral argument would not significantly assist the decisional process.


4
AFFIRMED.